      Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 1 of 10
                                                                            United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               October 08, 2020
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

SOPHY TREADWAY,                               §
                                              §
          Plaintiff,                          §
VS.                                           § CIVIL ACTION NO. 2:19-CV-244
                                              §
SOPHEAK OTERO, et al,                         §
                                              §
          Defendants.                         §

                              ORDER ADOPTING
                       MEMORANDUM AND RECOMMENDATION
         Plaintiff Sophy Treadway filed this action against Sopheak Otero, Matthew Otero,

and Exxizz Foods, Inc. d/b/a Rockport Donuts, alleging four counts of human trafficking.

D.E. 48. Before the Court are the parties’ cross-motions for summary judgment. D.E.

118, 121. Also before the Court is Plaintiff’s motion to strike a portion of Defendants’

summary judgment evidence.         D.E. 129.     On September 4, 2020, United States

Magistrate Judge Jason B. Libby issued his Memorandum and Recommendation (M&R,

D.E. 147) denying Plaintiff’s motion to strike, overruling Defendants’ evidentiary

objections, and recommending that this Court deny both summary judgment motions

because there are disputed issues of material fact.

         On September 18, 2020, Plaintiff timely filed her objections to the M&R. D.E.

153 (addressing the M&R with respect to her motion to strike), 154 (addressing the M&R

with respect to her motion for summary judgment). Defendants have not filed objections,

but have replied to Plaintiff’s objections. D.E. 155. For the reasons set out below, the

Court DENIES Plaintiff’s motion to strike (D.E. 129) and DENIES both motions for
1 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 2 of 10




summary judgment (D.E. 118, 121) because there are genuinely disputed issues of

material fact.

                               STANDARD OF REVIEW

         Evidence. The denial of the motion to strike evidence is a non-dispositive matter

within the Magistrate Judge’s discretion. Bocanegra v. Vicmar Servs., Inc., 320 F.3d

581, 584 (5th Cir. 2003); Knight v. Kirby Inland Marine, 482 F.3d 347, 351 (5th Cir.

2007). “A judge of the [district] court may reconsider any pretrial matter under this

subparagraph (A) where it has been shown that the magistrate judge’s order is clearly

erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). The

“clearly erroneous” standard requires that the court affirm the decision of the magistrate

judge unless “on the entire evidence [the court] is left with a definite and firm conviction

that a mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364,

395 (1948).

         Summary Judgment.        Plaintiff sought a summary judgment that would be

dispositive of all or part of certain claims. Therefore, the Court reviews all objections to

the recommendation on the motion for summary judgment under the de novo standard of

review. E.g., Habets v. Waste Mgmt., Inc., 363 F.3d 378, 381 (5th Cir. 2004).

                                 MOTION TO STRIKE

         Plaintiff’s moves to strike evidence of Plaintiff’s alleged theft from the Donut

Shop. She claims that the allegation is scandalous and should be stricken pursuant to

Federal Rule of Civil Procedure 12(f). She also contends that it is extrinsic evidence

offered solely to impeach Plaintiff on an issue of character or to show that she acted in
2 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 3 of 10




conformity with the character of a thief. She argues that the theft allegation is not

supported with evidence of any formal charge or conviction, it is irrelevant, and its

prejudicial effect outweighs its probative value.       See Fed. R. Evid. 401, 402, 403,

404(a)(1), (b), 608, and 609.

         Plaintiff is incorrect. This evidence is not “extrinsic” to the events in this case.

Defendants contend that their relationship with Plaintiff was mutually beneficial and

proceeding on a voluntary basis until the allegation that Plaintiff stole money from

Defendants.      The allegation is evidence of the reason that the allegedly benign

arrangement ended. It is not evidence based on an entirely different event, offered only

to show that Plaintiff acted consistently with the character of a criminal. And because the

voluntariness of Plaintiff’s employment is highly relevant to the human trafficking

allegations Plaintiff has brought, the Magistrate Judge did not err in finding that the

probative value outweighs any prejudice.

         Federal Rule of Civil Procedure 12(f) states that a court may strike from a

pleading any redundant, immaterial, impertinent, or scandalous matter. Assuming that

Rule 12(f) applies here to motion practice, the Magistrate Judge was well within his

discretion to deny the request to treat the theft allegation as scandalous.

                       The district court possesses considerable discretion in
                disposing of a Rule 12(f) motion to strike redundant,
                impertinent, immaterial, or scandalous matter. However,
                because federal judges have made it clear, in numerous
                opinions they have rendered in many substantive contexts,
                that Rule 12(f) motions to strike on any of these grounds are
                not favored, often being considered purely cosmetic or “time
                wasters,” there appears to be general judicial agreement, as
                reflected in the extensive case law on the subject, that they
3 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 4 of 10




                should be denied unless the challenged allegations have no
                possible relation or logical connection to the subject matter of
                the controversy and may cause some form of significant
                prejudice to one or more of the parties to the action. Any
                doubt about whether the challenged material is redundant,
                immaterial, impertinent, or scandalous should be resolved in
                favor of the non-moving party.

A. Miller, M. Kane & A. Spencer, 5C Federal Practice and Procedure § 1382 (3d ed.);

United States v. Coney, 689 F.3d 365, 379–80 (5th Cir. 2012) (pleadings are not

scandalous when they are relevant and supported by the record). Plaintiff has not shown

that the evidence is irrelevant or that its inclusion has worked a prejudice

incommensurate with its relevance.

         Plaintiff has not demonstrated that the Magistrate Judge erred in denying the

motion to strike evidence that Plaintiff stole from Defendants in the course of her

employment. The Court OVERRULES Plaintiff’s objections to the M&R on this basis.

                           SUMMARY JUDGMENT MOTION

         Plaintiff’s first argument is that raising an issue of fact on “forced labor” does not

necessarily raise an issue of fact on “peonage.” She attempts to limit the existence of a

fact question to only half of her claims. In her argument, she quotes the labor statute that

renders null and void any peonage arrangement, whether for voluntary or involuntary

labor. 42 U.S.C. § 1994. She thus suggests that Defendants may be liable with respect to

peonage, even if Plaintiff provided her labor voluntarily.

         But the difference between peonage and forced labor is not voluntariness. Instead,

peonage is compulsory labor premised on the existence of a debt. Forced labor is

compulsory labor without the existence or pretext of a debt. This is made clear in the set
4 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 5 of 10




of criminal statutes that provide the basis for Plaintiff’s claims: 18 U.S.C. §§ 1581

(prohibiting peonage), 1589 (prohibiting forced labor), 1590 (trafficking), 1593A

(benefitting from peonage or trafficking), and 1595 (providing a civil remedy). In the

context of those statutes, actionable conduct involves holding, arresting, and returning a

person in or to a condition of peonage. This requires forced labor:

               Peonage is a status or condition of compulsory service or
               involuntary servitude based upon a real or alleged
               indebtedness. In a prosecution for peonage, the law takes no
               account of the amount of the debt, or the means and method
               of coercion. It is sufficient to allege and prove that a person
               is held against his will and made to work to pay a debt.

Pierce v. United States, 146 F.2d 84, 86 (5th Cir. 1944) (citations omitted; emphasis

added). Even the case on which Plaintiff relies takes the position that forced labor is at

issue in peonage:

               But peonage, however created, is compulsory service,—
               involuntary servitude.        The peon can release himself
               therefrom, it is true, by the payment of the debt, but otherwise
               the service is enforced. A clear distinction exists between
               peonage and the voluntary performance of labor or rendering
               of services in payment of a debt. In the latter case the debtor,
               though contracting to pay his indebtedness by labor or
               service, and subject, like any other contractor, to an action for
               damages for breach of that contract, can elect at any time to
               break it, and no law or force compels performance or a
               continuance of the service.

Clyatt v. United States, 197 U.S. 207, 215–16 (1905) (emphasis added).

         The Magistrate Judge did not err in finding that a question of fact on forced labor

was also a question of fact on peonage. The first objection is OVERRULED.




5 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 6 of 10




         Second, Plaintiff objects to the Magistrate Judge’s reliance on Defendants’

summary judgment evidence. In particular, she objects to the social media evidence—

which reflects Plaintiff’s behavior that is inconsistent with compulsory servitude—on the

basis that it was not properly authenticated and is irrelevant (based on her erroneous

definition of peonage, rejected above). The requirement of authentication under Federal

Rule of Evidence 901(a) is that there be sufficient evidence that the item is what the

proponent says it is. The M&R reflects that “the social media, photos and text evidence

are sufficiently authenticated in the Defendants’ affidavits and in the parties’ deposition

testimony.” D.E. 147, p. 9 n.9.

         In part, Rocky Treadway, Plaintiff’s husband, testified that Defendant Sopheak

Otero was the one who set up Plaintiff’s facebook account, that Plaintiff communicated

regularly in that media, and he verified a number of photos. D.E. 137-9, pp. 19, 44-51,

60. This is some evidence to support authentication. Merely re-asserting her objection,

as Plaintiff does, is not an adequate demonstration of error. Fed. R. Civ. P. 72. Indeed,

Plaintiff has done nothing to throw doubt on the authenticity or truth of the evidence.

Neither has Plaintiff shown that, but for this evidence, there would be no disputed issue

of material fact. The Court OVERRULES Plaintiff’s second objection.

         Third, Plaintiff objects to Defendants’ declarations as improperly self-serving and

insufficient to overcome her erroneous concept of peonage. Again, to the extent that

Plaintiff is arguing that she is entitled to summary judgment on the peonage claim even

though she is not entitled to judgment on the forced labor claim, she is mistaken. And

while both sides of this dispute rely on some self-serving testimony, Defendants’
6 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 7 of 10




statements are clear, direct, consistent, and corroborated in part by other evidence. See

D.E. 147, p.9 n.9.

         While the testimony may be self-serving, it is nevertheless some evidence. It is

only Plaintiff’s controverting evidence that prevents it from being dispositive.         See

generally, Yowell v. Seneca Specialty Ins. Co., 117 F. Supp. 3d 904, 912 (E.D. Tex. 2015)

(testimony that is self-serving, but is clear, positive, and direct can be taken as true as a

matter of law if not contradicted, citing Garcia v. Gomez, 319 S.W.3d 638, 642 (Tex.

2010)); see also, Taylor v. Bair, 414 F.2d 815, 818 (5th Cir. 1969) (interested witness

testimony is admissible and subject to the jury’s evaluation of credibility).            The

declarations are certainly sufficient to raise disputed issues of material fact.         The

Magistrate Judge did not err in finding Defendants’ declarations and affidavits to raise

fact issues. Plaintiff’s third objection is OVERRULED.

         Last, Plaintiff objects to the Magistrate Judge’s recommendation that the Court

strike Plaintiff’s immigration law expert witness, Peter Williamson. The M&R finds that

Plaintiff submitted his expert report after the deadline, the report contains inadmissible

legal conclusions, Williamson is not qualified to offer his testimony on damages, and

Defendants were prejudiced by the late submission. D.E. 147, p. 9 n.9. The Fifth Circuit

considers four factors with respect to excluding an improperly designated expert: “(1)

the explanation for the failure to identify the witness; (2) the importance of the testimony;

(3) potential prejudice in allowing the testimony; and (4) the availability of a continuance

to cure such prejudice.” Betzel v. State Farm Lloyds, 480 F.3d 704, 707 (5th Cir. 2007)

(quoting Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990)).
7 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 8 of 10




         Plaintiff’s deadline to designate experts, including producing expert reports, was

April 1, 2020. D.E. 24. She admits that, while she identified Williamson, she did not

produce his report. Defendants’ deadline to designate opposing experts was May 1,

2020. Defendants identified their experts, but did not produce reports, reciting that

Plaintiff had not timely submitted her reports. D.E. 86. Thus they had nothing for their

experts to respond to. And Daubert motions were due by July 10, 2020—a deadline that

was extended at Defendants’ request over Plaintiff’s opposition. D.E. 24, 112. In fact,

the Magistrate Judge’s Order noted Plaintiff’s unreasonable opposition to the short

extension of the Daubert/dispositive motion deadline, given the pandemic and her own

requests to extend time on other deadlines when it was for her benefit. D.E. 112.

         Williamson’s opinion, in the form of a July 8, 2020 affidavit, does not appear of

record until July 10, 2020, when Plaintiff filed her motion for summary judgment. See

D.E. 119-6. Defendants requested exclusion of the opinion testimony. Plaintiff argues

that Williamson was identified timely, even though his report was admittedly late—filed

on the same date that served as the deadline for Defendants to seek to strike it. She does

not address the M&R’s observation that a preliminary report could have been submitted,

subject to supplementation. And while she suggests a number of reasons the delay in

submitting the report should be excused, she did not seek or obtain an extension of time

to accommodate those excuses before allowing the deadline to pass. And, as noted, she

had opposed extensions on the same basis when they might benefit Defendants.

Plaintiff’s failure to meet the deadline and the prejudice it caused—prejudice she


8 / 10
    Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 9 of 10




addresses only with a conclusory denial—are sufficient reasons to strike Williamson as

an expert.

         Plaintiff further defends the content of the opinion, suggesting that an expert’s

opinion on legal questions is permissible, and that his unqualified opinion on damages

was not necessary to the summary judgment proceedings, which was primarily addressed

to issues of liability. The Court has reviewed the affidavit and finds that it is a series of

factual and legal conclusions addressing only evidence favorable to Plaintiff. Legal

opinions that are mere avenues for advocacy, telling the trier of fact what to decide are

improper and inadmissible. Estate of Sowell v. United States, 198 F.3d 169, 171 (5th Cir.

1999).

         Reviewing the Betzel factors, the Court concludes that Plaintiff has not adequately

explained her failure to provide her expert’s report in a timely manner, particularly given

that it is based on the law and her own view of the evidence, negating the professed need

to conclude discovery. Williamson’s testimony is not important in that it will not assist

the jury in evaluating the facts but will only confuse the jury with additional advocacy.

Allowing the testimony would be prejudicial in that Defendants’ deadlines to designate

their opposing witnesses and to seek to exclude the witness on Daubert grounds has

passed. Therefore, all of the considerations weigh in favor of excluding Williamson’s

expert opinion as untimely and inadmissible. The Court OVERRULES Plaintiff’s fourth

objection.

         Having reviewed the findings of fact, conclusions of law, determinations, and

recommendations       set   forth   in   the   Magistrate   Judge’s    Memorandum        and
9 / 10
   Case 2:19-cv-00244 Document 158 Filed on 10/08/20 in TXSD Page 10 of 10




Recommendation, as well as Plaintiff’s objections, and all other relevant documents in

the record, and having made a de novo disposition of the recommendations in the

Magistrate Judge’s Memorandum and Recommendation to which objections were

specifically directed, the Court OVERRULES Plaintiff’s objections and ADOPTS as its

own the findings and conclusions of the Magistrate Judge. Accordingly, Plaintiff’s

motion to strike (D.E. 129) is DENIED and both parties’ motions for summary judgment

(D.E. 118, 121) are DENIED.

          ORDERED this 8th day of October, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




10 / 10
